              NOW THEREFORE, Plaintiff Jose Velez and Defendant Old Monterey Cafe,
 1
     LLC, agree and stipulate to an order dismissing, with prejudice, Defendant Old
 2
     Monterey Cafe, LLC, and the complaint against said Defendant.
 3
     IT IS SO STIPULATED.
 4
 5
 6
 7                                             Jose Velez
                                               Plaintiff, Pro Se
 8


1O   Dated:    2-/2-tf/z_oz,o
                                               Brereton Law Office APC
11                                             By: Sasha Shahabi
                                               Attorney for Defendant
12                                             Old Monterey Cafe, LLC
13
14
15
16
                                              ORDER
17
              The foregoing stipulation of the parties is approved. Defendant Old Monterey
18
     Cafe, LLC, and the complaint against it are dismissed with prejudice.
19
     IT IS SO ORDERED.
20
21
     Dated: -----
            2/26/2020
22                                             Hon. Haywood S. Gilliam, Jr.
                                               United States District Court Judge
23
24
25
26
27
28



                          Stipulation and Order for Dismissal with Prejudice
